Case 0:19-cv-63031-RKA Document 25 Entered on FLSD Docket 01/22/2021 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-63031-CIV-ALTMAN/Hunt

  JACQUELINE M. EVANS,

          Plaintiff,
  v.

  ANDREW SAUL,
  Commissioner of the Social
  Security Administration,

        Defendant.
  __________________________/

                                                 ORDER

          THIS MATTER comes before the Court on United States Magistrate Judge Patrick M.

  Hunt’s Report and Recommendation [ECF No. 24] (the “R&R”), in which he suggests that the Court

  deny the Plaintiff’s Motion for Summary Judgment [ECF No. 18], grant the Defendant’s Motion for

  Summary Judgment [ECF No. 21], and enter a final judgment in the Defendant’s favor. See R&R at

  10. In the R&R, Magistrate Judge Hunt warned the Plaintiff as follows: “Within fourteen days after

  being served with a copy of this Report and Recommendation, any party may serve and file written

  objections to any of the above findings and recommendations as provided by the Local Rules for this

  district. 28 U.S.C. § 636(b)(1); S.D. Fla. Mag. R. 4(b). The parties are hereby notified that a failure to

  timely object waives the right to challenge on appeal the district court’s order based on unobjected-to

  factual and legal conclusions contained in this Report and Recommendation. 11th Cir. R. 3-1 (2016);

  see Thomas v. Arn, 474 U.S. 140 (1985).” Id. Despite this unambiguous warning, the Plaintiff has failed

  to timely object to Magistrate Judge Hunt’s R&R.

          When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But, when no party has timely objected, “the

  court need only satisfy itself that there is no clear error on the face of the record in order to accept
Case 0:19-cv-63031-RKA Document 25 Entered on FLSD Docket 01/22/2021 Page 2 of 3



  the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted). Although

  Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged that Congress’s

  intent was to require de novo review only where objections have been properly filed—and not, as here,

  when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that

  Congress intended to require district court review of a magistrate [judge]’s factual or legal conclusions,

  under a de novo or any other standard, when neither party objects to those findings.”). In any event,

  the “[f]ailure to object to the magistrate [judge]’s factual findings after notice precludes a later attack

  on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677

  F.2d 404, 410 (5th Cir. 1982)).

          “To be clearly erroneous, a decision must strike us as more than just maybe or probably wrong;

  it must, as one member of this court recently stated during oral argument, strike us as wrong with

  the force of a five-week-old, unrefrigerated dead fish.” Parts & Elec. Motors, Inc. v. Sterling Elec., Inc.,

  866 F.2d 228, 233 (7th Cir. 1988). The Court has reviewed the R&R and the applicable law and can

  find no clear error on the face of the R&R. Accordingly, the Court hereby ORDERS AND

  ADJUDGES as follows:

          1.      The R&R [ECF No. 24] is ACCEPTED and ADOPTED.

          2.      The Plaintiff’s Motion for Summary Judgment [ECF No. 18] is DENIED.

          3.      The Defendant’s Motion for Summary Judgment [ECF No. 21] is GRANTED.

          4.      Pursuant to Federal Rule of Civil Procedure 58, final judgment will be entered

                  separately.




                                                       2
Case 0:19-cv-63031-RKA Document 25 Entered on FLSD Docket 01/22/2021 Page 3 of 3



        DONE AND ORDERED in Fort Lauderdale, Florida this 22nd day of January 2021.




                                                  _________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                            3
